Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1975, which overruled the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. Claimant was employed as an intermediate clerk in a bank’s collection department. As a result of a general reduction in the work force, she was advised she would be transferred to the bookkeeping department at no reduction in salary. This position was the only available vacancy at the time and, although it involved duties different from her current assignment, it *966entailed work similar to that performed by claimant earlier in her. employment at the bank. Claimant contended the transfer was a demotion and was not the type of work in"'which she could utilize her skills. Accordingly, she resigned. The board has determined she left her employment for personal and noncompelling reasons, without good cause, resulting in a denial of benefits. Substantial evidence supports that determination and it must be affirmed (Matter of Malnic [Catherwood], 20 AD2d 583). Decision affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.